Exhibit EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 13, 2009 by and between Thomas E. Carter (“Executive”), and Nexstar Broadcasting Group Inc., a Delaware corporation (the “Company”). The Company desires to retain the services of Executive as Executive Vice President Chief Financial Officer, and Executive desires to be employed by the Company in such capacity on the terms and conditions set forth in this Agreement. In consideration of the mutual promises set forth herein and the mutual benefits to be derived from this Agreement, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
